 

Exhibit 10.207

 

GUARANTY AGREEMENT

 

This Guaranty Agreement (this "Guaranty"), dated as of January 9, 2015, is
executed by CFP Residential, L.P., a Texas limited partnership, CFH Maple
Residential Investor, L.P., a Texas limited partnership, VF MultiFamily
Holdings, Ltd., a Texas limited partnership, VF Residential, Ltd., a Texas
limited partnership, and Maple Residential, L.P., a Delaware limited partnership
(each individually, a “Guarantor” and, collectively, the "Guarantors"), in favor
of BR Southside Member, LLC, a Delaware limited liability company (“BR Member”),
and BR Bellaire Blvd, LLC, a Delaware limited liability company (the “Company”).
BR Member and the Company are referred to in this Guaranty, each individually,
as a "Creditor" and, collectively, as the "Creditors."

 

1.          Background; Defined Terms. The Company has been formed by Blaire
House, LLC, a Delaware limited liability company ("TCR"), and BR Member. The
Company is governed by the Limited Liability Company Agreement, dated as of
January 9, 2015, for the Company (the "JV Agreement"), to which TCR and BR
Member are parties. As contemplated by the JV Agreement, the Company has entered
into (i) a Development Agreement, dated as of January 9, 2015 (the “Development
Agreement”), with Maple Multi-Family Operations, L.L.C., a Delaware limited
liability company (the “Developer”), which is an affiliate of TCR, and (ii) an
Owner- Contractor Construction Agreement, dated as of January 9, 2015 (the
“Construction Contract”), with Maple Multi-Family TX Contractor, L.L.C., a Texas
limited liability company (the “General Contractor”), which is an affiliate of
TCR. Each of the Guarantors is an affiliate of TCR. This Guaranty is required by
the JV Agreement. Any defined term used in the JV Agreement has the meaning
assigned to it in the JV Agreement when used in this Guaranty as a defined term
unless a contrary meaning is provided in this Guaranty.

 

2.          Guaranty. The Guarantors jointly and severally guarantee to the
Creditors the following (collectively, the “Obligations”): (i) the obligation of
TCR to fund Initial Capital Contributions when and as required by Section 8.1 of
the JV Agreement, (ii) the obligation of TCR to reimburse BR Member for Pursuit
Costs when and as required by Section 8.1.3 or 8.1.4 of the JV Agreement, (iii)
the obligation of TCR to fund Mandatory Developer Cost Overrun Loans and Cost
Overrun Loans when and as required by Sections 8.4.2 and 8.4.5 of the JV
Agreement, (iv) the obligation of Developer to fund Mandatory Developer Cost
Overrun Loans when and as required by the Development Agreement, (v) the
obligations of the Developer and the General Contractor to achieve Substantial
Completion of the Project as required by the Development Agreement and the
Construction Contract, respectively, (vi) the construction warranty obligations
of the General Contractor under the Construction Contract and (vii) the
indemnity obligations of the Developer under the Development Agreement and the
indemnity obligations of the General Contractor under the Construction Contract.
Notwithstanding any other provision of this Guaranty, Guarantors’ responsibility
for the General Contractor’s obligation to correct non-conforming or defective
work for the Project will terminate 12 months after Substantial Completion,
other than for claims for correction of non-conforming or defective work made
during such 12-month period. Guarantors acknowledge that, except for this
Guaranty, BR Member would not have entered into the JV Agreement and the Company
would not have entered into the Construction Contract or the Development
Agreement.

 

3.          Action Against Less Than All Guarantors. Suit may be brought against
one or more Guarantors without impairing the rights of Creditors against any
other Guarantor. Creditors may compromise with one or more Guarantors for less
than all of the Obligations, and release one or more Guarantors from liability
to Creditors for all or part of the Obligations, in either case without
impairing the right of Creditors to demand performance from the other
Guarantors.

 

4.          Other Remedies. Creditors will not be required to pursue any other
remedies before invoking the benefits of this Guaranty. Specifically, Creditors
will not be required, as a condition to pursuing one or more of Guarantors, to
take any action against TCR, the Developer, the General Contractor or any other
person or entity that is liable for the Obligations or to commence or exhaust
its remedies against any security.

 

-1-

 

  

5.          Obligations Not Impaired. The obligations of Guarantors under this
Guaranty will not be released or impaired on account of the following:

 

(1)         The voluntary or involuntary liquidation, sale or other disposition
of all or substantially all of the assets of TCR, the General Contractor or the
Developer, or any receivership, insolvency, bankruptcy, reorganization or other
similar proceedings affecting TCR, the General Contractor or the Developer or
any of their respective assets.

 

(2)         The addition of one or more new guarantors for the Obligations in
addition to Guarantors, or the acceptance of any collateral for the Obligations.

 

(3)         Any impairment, modification, release or limitation of liability of,
or stay of enforcement against, TCR, the General Contractor or the Developer or
any of their respective properties, or any modification, discharge or extension
of the Obligations resulting from the operation of any provision of the United
States Bankruptcy Code or any other similar federal or state law.

 

(4)         Failure of a Creditor to preserve the liability of any person on the
Obligations or in bringing suit to enforce collection of the Obligations.

 

(5)         The exercise or failure to exercise by a Creditor of any right
conferred upon it in this Guaranty, the JV Agreement, the Construction Contract
or the Development Agreement.

 

(6)         TCR, the General Contractor or the Developer is not liable because
the act of creating the Obligations is ultra vires, or the persons creating the
Obligations acted in excess of their authority, or for any other similar reason
the Obligations cannot be enforced against TCR, the General Contractor or the
Developer.

 

(7)         Any payment by TCR, the General Contractor or the Developer is
avoided under the United States Bankruptcy Code or other similar federal or
state law, or for any reason a Creditor is required to refund any such payment
to TCR, the General Contractor or the Developer or to pay over to any other
party all or part of any such payment.

 

(8)         Any extension of time granted to TCR, the General Contractor or the
Developer in respect of any Obligation, any waiver, modification or indulgence
granted to TCR, the General Contractor or the Developer under the JV Agreement,
the Construction Contract or the Development Agreement, or any modification of
the JV Agreement, the Construction Contract or the Development Agreement.

 

(9)         The release of any collateral for the Obligations, any failure to
perfect or continue perfection of rights against any collateral for the
Obligations, any failure or delay in exercising against collateral for the
Obligations, and any action against collateral for the Obligations that impairs
or destroys Guarantors' rights of subrogation.

 

6.          Guarantors' Responsibility for Information. Guarantors hereby waive
any duty on the part of Creditors to disclose to Guarantors any facts a Creditor
may now or hereafter know about TCR, the General Contractor or the Developer,
regardless of whether any Creditor has reason to believe that any such facts
materially increase the risk beyond that which Guarantors intend to assume or
that such facts are unknown to Guarantors. As between Creditors and Guarantors,
Guarantors are responsible for being and keeping informed of the financial
condition of TCR, the General Contractor and the Developer and of all
circumstances bearing on the risk of non- performance of the Obligations.

 

7.          Modification or Waiver. No modification, consent or waiver of any
provision of this Guaranty, or consent to any departure by a Guarantor from this
Guaranty, will be effective unless the same is in writing and signed by
Creditors. Any waiver, in all events, will be effective only in the specific
instance and for the purpose for which given.

 

-2-

 

  

8.          Exercise of Remedies. No delay or omission by a Creditor in
exercising any power or right under this Guaranty will impair any such right or
power or be construed as a waiver thereof nor will any single or partial
exercise of any such power or right preclude other or further exercise thereof
or the exercise of any other right or power hereunder. Subject to the
limitations contained in this Guaranty, all rights and remedies of Creditors
under this Guaranty are cumulative of each other and of every other right or
remedy which Creditors may otherwise have at law or in equity or under any other
contract or document, and the exercise of one or more rights or remedies will
not prejudice or impair the concurrent or subsequent exercise of other rights or
remedies.

 

9.          Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered or sent, as the case may
be, by any of the following methods: (a) personal delivery with signed receipt;
(b) nationally recognized overnight commercial carrier or delivery service
providing a receipt of delivery; or (c) registered or certified mail (with
postage prepaid and return receipt requested). The effective date of any such
notice or other communication shall be deemed to be the earlier of (i) if
personally delivered, the date of delivery to the address of the party to
receive such notice; (ii) if delivered by overnight commercial carrier or
delivery service, one business day following the receipt of such communication
by such carrier or service from the sender, as shown on the sender’s delivery
invoice from such carrier or service, as the case may be; or (iii) if mailed,
three business days after the date of posting as shown on the sender’s registry
or certification receipt. Any reference herein to the date of receipt, delivery,
or giving, as the case may be, of any notice or other communication shall refer
to the date such communication becomes effective under the terms of this Section
9. The addresses for purposes of the giving of notices hereunder as to
Guarantors are set forth on the signature pages to this Guaranty. The addresses
for purposes of the giving of notices hereunder as to Creditors are:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor 

New York, NY 10019

Attn: Ryan MacDonald and Michael Konig, Esq.

 

A Guarantor or a Creditor party may change its address for purposes of the
giving of notices hereunder by notice given in accordance with this Section 9.

 

10.         Reinstatement in Certain Circumstances. If at any time any payment
by TCR, the General Contractor or the Developer in respect of the Obligations is
rescinded or must otherwise be returned as a result of the insolvency,
bankruptcy or reorganization of TCR, the General Contractor or the Developer,
Guarantors' obligations hereunder with respect to such payment shall be
reinstated.

 

11.         Counterparts. This Guaranty may be executed in a number of
counterparts, each of which for all purposes will be deemed an original.

 

12.         Headings. The headings in this Guaranty have been inserted for
convenience of reference only and will not alter, define or be used in
construing this Guaranty.

 

13.         Choice of Law; Venue. This Guaranty will be governed by, construed
in accordance with, and enforced under the laws of the State of Delaware,
without giving effect to principles of conflicts of law. Each Guarantor and, by
its acceptance hereof, each Creditor hereby consents to the exclusive venue and
jurisdiction of the state and federal courts located within the State of New
York, Borough of Manhattan, waives personal service of any and all process upon
such party, and consents to service of process by registered mail directed to
such party at the address stated in Section 9, but service so made shall be
deemed to be completed only upon actual delivery thereof (whether accepted or
refused) any contrary provision of Section 9 notwithstanding. In addition, each
Guarantor and, by its acceptance hereof, each Creditor consents and agrees that
venue of any action instituted under this Guaranty shall be proper only in the
State of New York, Borough of Manhattan, and each Guarantor and, by its
acceptance hereof, each Creditor hereby waives any objection to venue.

 

-3-

 

  

14.         No Recourse Against Partners. Obligations of a Guarantor are
collectible only from the assets of such Guarantor. In no case will any partner
of a Guarantor have any liability for the obligations of a Guarantor.

 

-4-

 

  

Signature page to Guaranty Agreement

relating to Alexan Blaire House

 

VF Residential, Ltd.   VF Residential, Ltd Attention: Kenneth J. Valach     820
Gessner, Suite 760   By: VFTCR GP, LLC a Texas limited liability Houston. Texas
77024   company, its general partner             By: /s/ Kenneth J. Valach,    
   Kenneth J. Valach, Member         VF  MultiFamily  Holdings, Ltd.   VF
Multifamily Holdings, Ltd. Attention  Kenneth J  Valach       820 Gessner, Suite
760   By: VFTCR GP, LLC, a Texas limited liability Houston, Texas 77024    
company, its general partner               By: /s/ Kenneth J. Valach,      
Kenneth J. Valach, Member

 

 

 

  

Continuation signature page to Guaranty Agreement

relating to Alexan Blaire House

 

CFH Maple Residential Investor, L.P. CFH Maple Residential Investor, L.P.
Attention: Sara Puckett   3819 Maple Avenue By: CH Residential GP, L.L.C., a
Texas limited Dallas, Texas 75219        liability company, its general partner

 

  By: Crow Family, Inc., a Texas   corporation, its manager         By: /s/ Anne
L. Raymond   Name: Anne L. Raymond   Title: Vice President

 

CFP Residential, L.P. CFP Residential, L.P. Attention: Sara Puckett   3819 Maple
Avenue By: Crow Family, Inc., a Texas corporation, its Dallas, Texas 75219
       general partner

 

  By: /s/ Anne L. Raymond   Name: Anne L. Raymond   Title: Vice President

 

Maple Residential, L.P. CFP Residential, L.P. Attention: Timothy J. Hogan   3819
Maple Avenue By: Maple Residential GP, L.L.C., a Delaware Dallas, Texas 75219
       limited liability company, its general partner

 

  By: /s/ Anne L. Raymond   Name: Anne L. Raymond   Title: Vice President

 

 

 

 

